Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered. 
 
Response to Arguments
Applicant's arguments filed on 04/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Sivaraman, Knoop, and Walton references are silent regarding a second compressor wheel and turbine wheel arranged back-to-back and sharing a common outer radial edge with a divider plate that receives the common outer radial edge, and argues that  these references are silent as to a one-piece, unitary plural wheel member that is formed of a thermally conductive material that thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage. The examiner respectfully disagrees. Applicant has not provided any reason for these 
Applicant further argues that Boudigues is silent as to a one-piece, unitary plural wheel member that is formed of a thermally conductive material that thermally couples the compressor B and the turbine A and defines a thermal path through which the turbine A absorbs heat from the compressor B. The examiner respectfully disagrees. Firstly, the primary reference Sivaraman already discloses a plural wheel member formed of a thermally conductive material that thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage, and Boudigues teaches the member being one-piece, unitary. Nonetheless, even Boudigues discloses these features as it discloses that the plural wheel member is made of ceramic material which are thermally conductive, and even further discloses examples for the ceramic material as silicon nitride and silicon carbide and further discloses that silicon carbide has higher thermal conductivity than silicon nitride, hence specifically teaching that both have thermal conductivity, and by virtue of having thermal conductivity, they consequently thermally couple the second compressor stage and the turbine section and define a thermal path through which the turbine section absorbs heat from the second compressor stage, as a result.
Applicant further argues that Boudigues explicitly teaches away from thermally coupling the wheels. Firstly the examiner respectfully disagrees that Boudigues explicitly teaches away from thermally coupling the wheels. The recess is in the upper 
Applicant further argues that typically, turbine sections run hotter than compressor sections. Accordingly, one of ordinary skill in the art would not think to include a thermally conductive plural wheel member that defines the thermal path from the compressor section to the turbine section. Applicant has not provided any reason, basis, or reference for these conclusory statements, nonetheless, they seems to contradict each other. The turbine section creates work by the expansion of heated air, hence, the hotter the turbine gases, the more work it does. Hence, it makes sense to direct heat from compressor to the turbine. But again, it must be notes that the limitations regarding the thermally conductive material and the resulting thermally .

Claim interpretation
Claim 1 recites first and second faces of the divider plate being attached to the turbine and second compressor housings. Although applicant might have meant directly attached, the claim doesn’t recite directly attached and the examiner has to interpret the claims based on how they are presented with the broadest reasonable interpretation (BRI), which means they don’t have to be directly attached. Note should be made that if the claims are amended to modify the “attached” to “directly attached”, a 112(b) issue will be created because the only first and second faces that are directly attached to the turbine and second compressor housings are the faces on the top of the divider plate in Fig. 1 of applicant (see the two L shaped faces, on top of 193, to the right of where arrow 158 leads to). These faces are the only faces that are directly attached to these housings. However, claim 1 continues by reciting that the divider plate receives the common outer radial edge with the first face defining a first side fluid boundary for the turbine section and the second face defining a second side fluid boundary for the second compressor stage. These further limitations are impossible to coexist with the previous limitations of the divider plate because the faces that are directly attached to the turbine and second compressor housings cannot receive the common outer radial edge (recess 178) defining a first side fluid boundary for the turbine section and the second face defining a second side fluid boundary for the second compressor stage. If by any chance applicant meant that the scroll and diffuser of the turbine and the second 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 7, 9, 18, 19, 21, 23, 25, 27, and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, the limitation “the divider plate receiving the 
Claims 2, 4, 6, 7, 9, 19, 21, 23, 25, 27, and 29-31 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7, 9, 18, 19, 21, 23, 25, 27, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the divider plate receiving the common outer radial edge with the first face defining a first side fluid boundary for the turbine section. Firstly it is not clear which element exactly defines the first side: the divider plate, the divider plate with the common outer radial edge, or the first face. Moreover, it is not clear how this limitation would be possible because if a side or face receive the common outer radial edge (interpreting this common outer radial edge to be recess 178), will be closed and cannot be a fluid boundary for the turbine section. This rejection applies to claims 18 and 28 for the same reason. 
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2, 4, 6, 7, 9, 19, 21, 23, 25, 27, and 29-31 are rejected due to their dependency from a previously rejected claim.
Because the limitations in claims 1, 18, and 28 cannot be interpreted in any meaningful way, as rejected above under 112(b), the claims cannot be properly examiner and rejected with prior art. The following rejections are shown as examples, if the above 112(b) hadn’t created such a fundamental indefiniteness, the following rejections would have been what examiner would use to reject the claims. They are presented for the purpose of compact prosecution for applicant’s information and use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman in view of Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
With regard to claim 1, Sivaraman discloses a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second compressor housing (see the housing around the second compressor wheel 5 in Fig. 2) that partly defines a second compressor stage configured to receive a compressed fluid stream from the first compressor stage, a turbine housing (see the housing around the turbine wheel in Fig. 2) that partly defines a turbine section; a plural wheel member (combination of 3 and 5) that is fixed on the shaft (Fig. 2), the plural wheel member having a second compressor wheel (5) and a turbine wheel (3), the second compressor wheel supported in the second compressor housing (Fig. 2) and the turbine wheel supported in the turbine housing (Fig. 2); a divider plate (divider plate is interpreted as elements 1+2 or 1+2+3 shown in the annotated Fig. 2, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) with a first face (see annotated Fig. 2) that is attached to the turbine housing (by virtue of the divider plate being attached to the turbine and compressor housings, all of its sides are attached to them, either directly 
However, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage. Also, after the above combination and making the plural wheel member as one-piece, unitary, the divider plate receives the common outer radial edge, because the diver plate already receives the radial edge between the second compressor and the turbine wheels and in the above modification, making the two as a unitary one-piece element 

    PNG
    media_image1.png
    629
    530
    media_image1.png
    Greyscale

Annotated Fig. 2 of Sivaraman

With regard to claim 2, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses that the second compressor wheel is disposed between the first compressor wheel and the turbine wheel along the axis (Sivaraman, Fig. 2).

With regard to claim 4, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses an interstage duct (Sivaraman, see 17 in Fig. 2) that directs flow of the compressed fluid stream from the first compressor wheel to the second compressor wheel (Sivaraman, see [0033] disclosing that “the air is compressed in two stages by the first and second compressor wheels 4 and 5”. Hence the first compressor stage has a lower pressure and is considered the low pressure stage and the second compressor wheel has a higher pressure than the first one and is considered high pressure stage).

With regard to claim 9, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses that the first face and the second face of the divider plate face in opposite axial directions along the axis (Sivaraman, Fig. 2), wherein the divider plate includes an aperture (Sivaraman, Fig. 2); wherein the aperture receives the common outer radial edge (Sivaraman, Fig. 2, also see the rejection of claim 1 above); wherein the divider plate separates the second compressor stage and the turbine section of the charging device (Sivaraman, Fig. 2); and wherein the first face of the divider plate cooperates with the turbine housing to define a radially-extending inlet of the turbine section (see the annotated Fig. 2 of Sivaraman. However that “cooperate” doesn’t require that the fluid actually touch the divider plate, because cooperation can be indirect), and wherein the second face of the divider plate cooperates with the second compressor housing to define a radially-extending diffuser section of the second compressor stage (Sivaraman, Fig. 2).

With regard to claim 29, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses an interstage duct (Sivaraman, 17); further comprising an inlet spacer (13) that is fixed to the shaft (fixed via the second compressor wheel, see Sivaraman, Col. 4; lines 17-20); wherein the interstage duct is configured to direct flow of the compressed fluid stream from the first compressor wheel radially toward the inlet spacer with respect to the axis, and wherein the inlet spacer is configured to re-direct the compressed fluid stream axially toward the second compressor wheel (Sivaraman, Fig. 1, 2).
-------------------------------------------------------------------------------------------------------------------
Claims 6, 7, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman in view of Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence, as applied to claim 1 above, and further in view of Knoop et al. (US 2012/0051952), referred to hereafter as Knoop.
With regard to claim 6, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), but does not appear to explicitly disclose that the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell. 
However, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell ([0043]). Knoop teaches that the exhaust gas of the fuel cell can be used to drive the turbine and, via the turbine, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the charging device of the combination of Sivaraman and Boudigues in a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell which uses the discharge of the compressor to convert the oxygen in the air, and the hydrogen supplied to it, into electrical energy in order to generate electrical energy as taught by Knoop, as both references and the claimed invention are directed to charging devices. Such a modification will have the predictable results of generating electrical energy and has a reasonable expectation of success as demonstrated by Knoop.

With regard to claim 7, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses a motor (Sivaraman, 11) that is disposed between the plural wheel member and the first compressor wheel (Sivaraman, Fig. 2); but does not appear to explicitly disclose that the turbine wheel is configured to be driven in rotation by exhaust from a fuel cell to assist the motor.
However, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell ([0043]). Knoop teaches that the exhaust gas of the fuel cell can be used to drive the turbine and, via the turbine, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the charging device of the combination of Sivaraman and Boudigues in a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell which uses the discharge of the compressor to convert the oxygen in the air, and the hydrogen supplied to it, into electrical energy in order to generate electrical energy as taught by Knoop, as both references and the claimed invention are directed to charging devices.  Such a modification will have the predictable results of generating electrical energy and has a reasonable expectation of success as demonstrated by Knoop.

With regard to claim 27, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses a bearing system (Sivaraman, 29) that supports the shaft, the first compressor wheel, and the back-to-back wheel arrangement for rotation as a unit relative to the first compressor housing, the second compressor housing, the turbine housing, and the divider plate (Sivaraman, see the two bearings 29 in Fig. 2, one is right behind the compressor wheel 4 to its right, and the other one is between the motor 11 and compressor wheel 5), but does not appear to explicitly disclose that bearing system is an air bearing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the bearings of the combination of Sivaraman and Boudigues as air bearing because it is advantageous.
-------------------------------------------------------------------------------------------------------------------
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
19.	With regard to claims 6 and 7, Walton discloses a charging device for a fuel cell (Fig. 1), comprising a compressor and turbine and a motor in between, wherein the charging device is configured to compress a fluid stream and direct it toward the fuel cell stack and the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell and is driven in rotation by exhaust from the fuel cell (Fig. 1), but Walton is silent about the specifics of a multi-stage charging device with back to back compressor and turbine wheels as recited in claim 1. 
However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with Walton and replace the charging device of Walton with the multi-stage charging device of Sivaraman in order to realize the benefits mentioned by Sivaraman such as obtaining a desired boost pressure, suppressing motor heat, downsizing the motor, and creating a more compact multi-stage charging device.

With regard to a back of the second compressor wheel being fixedly attached to a back of the turbine wheel at an interface, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage. Also, after the above combination and making the plural wheel member as one-piece, .
-------------------------------------------------------------------------------------------------------------------
Claims 18, 19, 21, 23, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
 With regard to claim 18, Walton discloses a charging device for a fuel cell system with a fuel cell stack (Fig. 1), comprising a shaft that is supported for rotation about an axis (Fig. 1); a compressor and turbine with a motor in between (Fig. 1), wherein the charging device is configured to compress a low pressure fluid stream and direct a high pressure fluid stream toward the fuel cell stack (Fig. 1); the turbine wheel configured to be driven in rotation by an exhaust stream from the fuel cell stack (Fig. 1), but Walton is silent about the specifics of a multi-stage charging device with back to back compressor and turbine wheels as recited in claim 18.

However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor stage cooperatively defined by a first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with Walton and replace the charging device of Walton with the multi-stage charging device of Sivaraman in order to realize the benefits mentioned by Sivaraman such as obtaining a desired boost pressure, suppressing motor heat, downsizing the motor, and creating a more compact multi-stage charging device.

With regard to a back of the second compressor wheel being fixedly attached to a back of the turbine wheel at an interface, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel is removed since the motivation given by Boudigues is to reduce the mass and inertia of the turbocharger, make it more compact, and have lower assembly time. Moreover, Sivaraman discloses that the purpose of bearings (29) is to rotatably support the shaft (Col. 5; line 58). Having attached the two wheel (5 and 3) together as a result of the above modification, no part of the shaft remains free to need to be supported, especially since there are two other bearings (29) to support the shaft on at least two points. As evidence, see Fig. 6 of Hiereth, which discloses a turbocharger having a compressor wheel (18) and a back-to-back wheel arrangement including a second compressor wheel (48) and a turbine wheel (16) with no bearings between them. The turbocharger has two bearings (22, 23, see Fig, 2 and compare it with Fig. 6 to locate the bearings in Fig. 6, since they are not numbered in Fig. 6), and the bearings are located between the compressor wheel (18) and the back-to-back wheel arrangement (16 and 48). 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage. Also, after the above combination and making the plural wheel member as one-piece, unitary, the divider plate receives the common outer radial edge, because the diver plate already receives the radial edge between the second compressor and the turbine wheels and in the above modification, making the two as a unitary one-piece element with the backs connecting to each other as back-to-back creates a common edge, which the divider plate receives.

With regard to claim 19, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses that the second compressor wheel is disposed between the first compressor wheel and the turbine wheel along the axis (Sivaraman, Fig. 2).

With regard to claim 21, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses an interstage duct (Sivaraman, see 17 in Fig. 2) that directs flow of the low pressure fluid stream from the first compressor wheel to the second compressor wheel (Sivaraman, see [0033] disclosing that “the air is compressed in two stages by the first and second compressor wheels 4 and 5”. Hence the first compressor stage has a lower 

With regard to claim 23, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses that the first face and the second face of the divider plate face in opposite axial directions along the axis (Sivaraman, Fig. 2), wherein the divider plate includes an aperture (Sivaraman, Fig. 2); wherein the aperture receives the common outer radial edge (Sivaraman, Fig. 2, the aperture in Fig. 2 receives the wheels, so after the modification of claim 18, it still receives the wheels as one-piece member); wherein the divider plate separates the second compressor stage and the turbine section of the charging device (Sivaraman, Fig. 2); and wherein the first face of the divider plate cooperates with the turbine housing to define a radially-extending inlet of the turbine section (see the annotated Fig. 2 of Sivaraman. However that “cooperate” doesn’t require that the fluid actually touch the divider plate, because cooperation can be indirect), and wherein the second face of the divider plate cooperates with the second compressor housing to define a radially-extending diffuser section of the second compressor stage (Sivaraman, Fig. 2).

With regard to claim 28, Walton discloses a charging device for a fuel cell system with a fuel cell stack (Fig. 1), comprising a shaft that is supported for rotation about an axis (Fig. 1); a compressor and turbine with a motor in between (Fig. 1), but Walton is 

However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second compressor housing (see the housing around the second compressor wheel in Fig. 2) that partly defines a second compressor stage, a turbine housing (see the housing around the turbine wheel in Fig. 2) that partly defines a turbine section; a plural wheel member (combination of 3 and 5) that is fixed on the shaft (Fig. 2), the plural wheel member having a second compressor wheel (5) and a turbine wheel (3), the second compressor wheel supported in the second compressor housing (Fig. 2) and the turbine wheel supported in the turbine housing (Fig. 2); a divider plate (divider plate is interpreted as elements 1+2 or 1+2+3 shown in the annotated Fig. 2, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) having a first face and a second face that face in opposite axial directions along the axis (Fig. 2), the divider plate being attached to the turbine housing and the second compressor housing (Fig. 2), the divider plate receiving the outer radial edge between the second compressor and turbine wheels with the first face defining a first side fluid boundary for the turbine section and the second face defining a second side fluid boundary for the second compressor stage, the first face of the divider plate cooperating with the turbine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with Walton and replace the charging device of Walton with the multi-stage charging device of Sivaraman in order to realize the benefits mentioned by Sivaraman such as obtaining a desired boost pressure, suppressing motor heat, downsizing the motor, and creating a more compact multi-stage charging device.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel is removed since the motivation given by Boudigues is to reduce the mass and inertia of the turbocharger, make it more compact, and have lower assembly time. Moreover, Sivaraman discloses that the purpose of bearings (29) is to rotatably support the shaft (Col. 5; line 58). Having attached the two wheel (5 and 3) together as a result of the above modification, no part of the shaft remains free to need to be supported, especially since there are two other bearings (29) to support the shaft on at least two points. As evidence, see Fig. 6 of Hiereth, which discloses a turbocharger having a compressor wheel (18) and a back-to-back wheel arrangement including a second compressor 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage. Also, after the above combination and making the plural wheel member as one-piece, unitary, the divider plate receives the common outer radial edge, because the diver plate already receives the radial edge between the second compressor and the turbine wheels and in the above modification, making the two as a unitary one-piece element with the backs connecting to each other as back-to-back creates a common edge, which the divider plate receives.

With regard to claim 30, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses an interstage duct (Sivaraman, 17); further comprising an inlet spacer (13) that is fixed to the shaft (fixed via the second compressor wheel, see Sivaraman, Col. 4; lines 17-20); wherein the interstage duct is configured to direct flow of the compressed fluid stream from the first compressor wheel radially toward the inlet spacer with respect 

With regard to claim 31, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 28 (as set forth above), and further discloses an interstage duct (Sivaraman, 17); further comprising an inlet spacer (13) that is fixed to the shaft (fixed via the second compressor wheel, see Sivaraman, Col. 4; lines 17-20); wherein the interstage duct is configured to direct flow of the compressed fluid stream from the first compressor wheel radially toward the inlet spacer with respect to the axis, and wherein the inlet spacer is configured to re-direct the compressed fluid stream axially toward the second compressor wheel (Sivaraman, Fig. 1, 2).
--------------------------------------------------------------------------------------------------------------------
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence, as applied to claim 18 above, and further in view of Knoop et al. (US 2012/0051952), referred to hereafter as Knoop.
With regard to claim 25, Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses a bearing system (Sivaraman, 29) that supports the shaft, the first compressor wheel, and the back-to-back wheel arrangement for rotation as a unit relative to the first compressor housing, the second compressor housing, the turbine housing, and the divider plate (Sivaraman, 
However, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell and further teaches that it is advantageous if the shaft or the rotor is mounted by at least one air bearing ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the bearings of the combination of Sivaraman and Boudigues as air bearing because it is advantageous.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar multi-stage charging device and back-to-back wheels such as US8,181,462, US10,087,939, and US2019/0153938.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745